               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

SADIQ M. ALBUSHARIF,

                   Plaintiff,                           4:19-CV-3041

vs.
                                                        JUDGMENT
DAVID DOUGLAS, District Director,
USCIS Nebraska District Office, et
al.,

                   Defendants.


      On the parties' joint stipulation of dismissal (filing 11), this case is
dismissed with prejudice, each party to bear its own costs and fees.


      Dated this 8th day of August, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
